                Case 6:20-cv-00605-AA       Document 44      Filed 06/30/21     Page 1 of 2

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                      EUGENE DIVISION

 CHRISTINA ESQUIVEL, individually and on behalf                         CLASS ACTION
 of all others similarly situated,
                                                                   Case No. 6:20-cv-00605-AA
       Plaintiff,

 vs.

 SMS VENTURES, LLC D/B/A HOMEGROWN
 OREGON,

   Defendant.
 ______________________________________/

                               JOINT STIPULATION OF DISMISSAL

           Plaintiff, Christina Esquivel, and Defendant, SMS Ventures, LLC d/b/a Homegrown Oregon,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal of

this action as follows:

           1.       All claims of the Plaintiff, Christina Esquivel, individually, are hereby dismissed

with prejudice, with each party to bear their own fees and costs.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.
          Case 6:20-cv-00605-AA          Document 44      Filed 06/30/21    Page 2 of 2



Date: June 30, 2021

Respectfully Submitted,


Shamis & Gentile, P.A.                                 By: /s/ Allison Bizzano
/s/ Andrew J. Shamis                                   Allison C. Bizzano
Andrew J. Shamis, Esq. (pro hac vice)                  OSB 052014
Florida Bar No. 101754                                 Allison@lotuslawgroup.com
ashamis@shamisgentile.com                              Lotus Law Group, LLC
14 NE 1st Avenue, Suite 705                            5200 S Macadam Ave., Ste. 500
Miami, FL 33132                                        Portland, OR 97239
Telephone: 305-479-2299                                Telephone: 503-606-8930

Counsel for Plaintiff                                  Counsel for Defendant




                                   CERTIFICATE OF SERVICE


        I hereby certify that on June 30, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                              SHAMIS & GENTILE, P.A.
                                              14 NE 1st Ave., Suite 705
                                              Miami, FL 33132
                                              Telephone (305) 479-2299
                                              Facsimile (786) 623-0915
                                              Email: efilings@sflinjuryattorneys.com

                                        By:    /s/ Andrew J. Shamis
                                               Andrew J. Shamis, Esq.
                                               Florida Bar # 101754

                                              Attorneys for Plaintiff
